Title: Statement about Stock, 29 September 1794
From: Washington, George
To: 


               
                  
                  Philadelphia 29th Sepr 1794.
               
               The Certificates on which the within Stock is founded, was endorsed by me, and left in the hands of Mr Nourse the Registr
                  
                  in order that the whole may be blended together & simplified for my use & benifit.
               
                  Go: Washington
               
            